DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  Claim(s) 17-20 is/are withdrawn.  


Allowable Subject Matter
Claims 8-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 4/28/2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1, 8, and 10-11 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 4/28/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-10 and 16 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “in patient’s body”, which should be “in a patient’s body”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a body lumen” twice.  It is unclear how many body lumen(s) are claimed.  For purposes of examination the Examiner considers this language to be “the body lumen” in any instance other than the first instance. 
Claim 11 recites “the body lumen”.  It is unclear which instance is being referred back to.  The Examiner notes if the preceding rejection is addressed as noted supra, this rejection becomes moot. 
Claim(s) 12-15 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delgado, et al (Delgado) (US 2015/0142049 A1).
Regarding Claim 1, Delgado teaches a medical stent (e.g. Figures 1, 11-12), comprising:
a stent body defined by a hollow tubular elongate structure extending along a central axis (e.g. Figure 1), the stent body including a first portion (e.g. Figure 2, portion above, as shown, the twisted central portion) and a second portion (e.g. Figure 2, portion below, as shown, the twisted central portion); and 
a control region between the first portion and the second portion (e.g. Figure 2, central twisted region); 
wherein:
in a first configuration, the control region is in a closed, twisted configuration (e.g. Figures 12A-B); and 
in a second configuration, the control region untwists relative to the first portion and the second portion (e.g. [0106]), in response to a threshold pressure when deployed in {a} patient’s body (e.g. [0111], force is pressure per area and must be applied to achieve the twisting), into an open, expanded configuration allowing passage of materials through the stent body (e.g. Figures 11A-B, [0106]).

Regarding Claim 2, the control region is connected at a first end to the first portion and at a second end to the second portion (e.g. Figure 2, the first and second ends are those of each respective region that is adjacent the twist). 
Regarding Claim 3, there is a covering formed along the hollow tubular elongate structure (e.g. [0109], coating). 
Regarding Claim 5, in the first configuration, the second portion is rotated more than 180 degrees relative to the first portion (e.g. Figures 1-2). 
Regarding Claim 7, the control region comprises a first constriction point (e.g. Figure 2). 
Regarding Claim 10, the stent body further comprising a lumen anchoring flange extending from at least one of: the first portion and the second portion (e.g. Figure 1, #s 6, 4).

Regarding Claim 11, Delgado teaches a self-expanding metal stent (discussed supra for claim 1), comprising: 
a stent body defined by a hollow tubular elongate structure extending along a central axis (discussed supra for claim 1), the stent body comprising: 
a first portion (discussed supra for claim 1);
a second portion (discussed supra for claim 1);
a lumen anchoring flange extending from the first portion (discussed supra for claim 10) to prevent migration of the stent relative to a body lumen in which the stent is positioned (e.g. Figure 1, [0107], the flange grasps the tissue and thereby prevents migration of the stent relative to the body lumen); and 
a control region between the first and the second portions (discussed supra for claim 1); 
wherein when the self-expanding metal stent is implanted within a body lumen and the lumen anchoring flange extending from the first portion of the stent body is secured with respect to the body lumen (see following): 
in a first configuration, the control region is twisted about the central axis to form a barrier within the stent body (discussed supra for claim 1, the barrier is the closure at the twist), with the second portion of the stent body twisted in a first position with respect to the first portion of the stent body (e.g. Figures 2, 12A-B) ; and 
in a second configuration, the second portion of the stent body untwists to a second position relative to the first portion of the stent body in response to a threshold pressure (discussed supra for claim 1) so that the control region is untwisted to provide a passageway between the first portion of the stent body and the second portion of the stent body and through the lumen (discussed supra for claim 1). 

Regarding Claim 12, the first portion includes a first open end, and wherein the second portion includes a second open end (discussed supra for claim 2).
Regarding Claim 13, there is a covering formed along the hollow tubular elongate structure (discussed supra for claim 3).
Regarding Claim 14, in the second configuration the second portion is rotated at least 180 degrees relative to the first portion (discussed supra for claim 5).
Regarding Claim 15, the barrier is formed at a first constriction point in the control region (discussed supra for claim 11).
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado, et al (Delgado) (US 2015/0142049 A1) as discussed supra, alone.
Regarding Claim 6, Delgado discloses the invention substantially as claimed but fails to teach in the first configuration the hollow tubular elongate structure of the control region is rotated about the central axis by approximately 360 degrees. 
Delgado discloses “When sufficiently twisted, sealing member 8 forms a fluid-tight, sealed state and prevents access into or egress from the interior of vessel 12 via aperture 10”, [0111].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delgado such that the control region is rotated about the central axis by approximately 360 degrees as taught by Delgado in order to achieve a fluid-tight, sealed state when in the closed configuration (e.g. [0111]). 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado, et al (Delgado) (US 2015/0142049 A1) as discussed supra in view of Parodi (US 6,641,573 B1).
Regarding Claim 4, Delgado discloses the invention substantially as claimed but fails to teach the covering is made from silicone. 
Parodi teaches a sealant coating of silicone (e.g. column 4, lines 50-57). 
Parodi and Delgado are concerned with the same field of endeavor as the claimed invention, namely sealant materials for cardiovascular implants. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delgado such that the sealant coating is of silicone as taught by Parodi as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  Here, the predictable results are a sealing coating of a known (per Parodi) material used for this purpose. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        7/15/2022